Citation Nr: 1401180	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-48 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from July 1999 to May 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  On a VA Form 9 received in October 2010, the Veteran limited his appeal to the issues listed on the title page.

In November 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the Appeals Management Center in Washington, D.C.


REMAND

The Veteran claims that he has disabilities of the right shoulder, left knee, and left ankle due to injuries in service.  He claims he was riding as a gunner when his vehicle struck a civilian vehicle, his right shoulder hitting the SAW (squad automatic weapon) and his left knee hitting the navigation system when he fell into the cabin.  He has not identified any particular injury with respect to the left ankle, but he claims that the ankle disability may be secondary to the knee disability.

Starting in October 2005, the service medical records show a history of injuring the right shoulder and right knee in a motor vehicle accident in 2004 or January 2005.  From November 2007, they show a history of injuring the left knee in the accident.  From January 2008, they show complaints of pain in both knees.  Of note, the pain was in the Gerdy's tubercle.  The right shoulder was diagnosed as joint pain, sprain, and tendonitis bicipital.  The left knee was diagnosed as joint pain, patellofemoral syndrome, and patellofemoral dysfunction.  A November 2008 examination report shows a history of a left ankle sprain that had resolved.  Clinical evaluation of the upper and lower extremities at that time was normal.  

The Veteran underwent a VA examination in February 2009 prior to discharge.  He reported injuring his right shoulder and left knee during a convoy accident in 2004, hitting the shoulder on the machine gun and the knee on the vehicle's radio system.  He reported having chronic left ankle sprains since 2000 but not due to any specific injury.  Examination showed no abnormal findings of the right shoulder, left knee, or left ankle and x-rays were within normal limits.  The examiner stated that there was no pathology to render a diagnosis for any of the claimed disabilities.

The Veteran then submitted a report of an October 2009 private MRI of the left knee showing a medial meniscus tear.

During the November 2011 hearing, the Veteran reiterated that he injured his right shoulder and left knee in a convoy accident.  He testified that he sought treatment and initially kept the treatment records but was told by his first sergeant to submit them, and the records appeared to have been destroyed.  He also testified that he has had problems with his right shoulder and left knee since that time, and that his ankle disability may be secondary to the left knee disability.  

Considering the above, the Veteran should be provided an examination to determine whether he has a disability of the right shoulder, left knee, or left ankle that had its onset in or is related to active service.  Although the prior VA examination found no objective evidence of disability, the record indicates that the Veteran has persistent or recurrent symptoms of disability.  The Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the October 2009 MRI of the left knee shows that he has a tear of the medial meniscus.  As the Veteran has indicated that his left ankle disability may be associated with his left knee disability, an opinion on that matter should also be obtained.

Prior to the examination, the Veteran should be asked to identify any outstanding medical records pertinent to his claims and any such records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his right shoulder, left knee, or left ankle.  Obtain any records adequately identified.

2.  Then, schedule the Veteran for an examination to determine the nature and etiology of any current disabilities of the right shoulder, left knee, and left ankle.  The examiner should list all current diagnosed disabilities of the right shoulder, left knee, and left ankle.  For each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in or is causally related to active service, to include a motor vehicle accident and history of ankle sprains.  In providing the opinion, the examiner should consider the service medical records, the October 2009 MRI of the left knee, and the Veteran's competent lay statements regarding in-service injuries and symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If a left ankle disability is diagnosed, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated (permanently worsened beyond normal progression) by any left knee disability.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and the examination report should note that review.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

